Citation Nr: 0702328	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-33 251	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected bilateral tinnitus, to include 
entitlement to separate evaluations for each ear.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans






INTRODUCTION

The appellant had active military service from July 1944 to 
August 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a July 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.  The Board denied the issue 
on appeal by a July 2004 decision.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Based on a Joint Motion for Court Remand 
(Joint Motion), the Court remanded this appeal in April 2005.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2006).


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded the Board's 
decision in this matter, based on a recent decision by the 
Court which pertained to the issue on appeal.  Accordingly, 
in order to prevent prejudice to the veteran, the July 2004 
decision of the Board must be vacated in its entirety, and a 
new decision will be entered as if the July 2004 decision by 
the Board had never been issued.

ORDER

The July 9, 2004 Board decision is vacated.


	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

